Case: 13-14135   Date Filed: 07/17/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14135
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:13-cr-00030-RH-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RICHARD TUCKER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 17, 2014)

Before WILSON, PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 13-14135     Date Filed: 07/17/2014   Page: 2 of 2


      Chet Kaufman, on behalf of Randolph Murrell, appointed counsel for

Richard Tucker, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion is GRANTED, and Tucker’s conviction and sentence are

AFFIRMED.




                                          2